DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,181,980 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The following is an example for comparing claim 2 of this application and claim 1 of U.S. Patent 11,181,980 B2:
Claim 2 of this application
Claim 1 of U.S. Patent 11,181,980 B2
2. An apparatus comprising:
at least one memory;
instructions; and
processor circuitry to execute the instructions to:
cause a display screen to present an avatar in a first state, the avatar having eyes, the eyes of the avatar in a first position directed away from a user in the first state;
cause the display screen to present the avatar in a second state, the second state different than the first state, the eyes of the avatar in a second position directed toward the user in the second state to indicate that the avatar is available to interact with the user; and
in response to an input from the user, cause the display screen to present the avatar in a third state to provide a response to the user, the third state different than the first state and the second state.
1. A system comprising:
a display screen;
an audio transducer;
at least one sensor;
at least one memory;
instructions in the system; and
processor circuitry to execute the instructions to:
cause the display screen to display a virtual personal assistant avatar in a first state, the virtual personal assistant avatar to exhibit a face, the face including human facial features;
detect a presence of a user based on one or more signals from the at least one sensor;
cause the display screen to display the virtual personal assistant avatar in a second state in response to the detection of the presence of the user, the second state different than the first state, the second state corresponding to a ready state;
cause the display screen to display the virtual personal assistant avatar in a third state, the third state different than the first state and the second state;
cause at least one of the display screen or the audio transducer to output a response to a speech input;
cause the display screen to display the virtual personal assistant avatar with an eye gaze directed away from the user in the first state; and
cause the display screen to display the virtual personal assistant avatar with the eye gaze directed toward the user in at least one of the second state or the third state.


The limitations of claim 2 of current application are broader and are therefore anticipated by those found in claim 1 of U.S. Patent 11,181,980 B2.
Claims 3-21 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-29 of U.S. Patent 11,181,980 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
              Claims 8-14 recite “at least one memory comprising instructions”. The broadest reasonable interpretation of a claim drawn to memory typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “memory”, as variations of the term “memory” are not necessarily considered to limit a media claim to non-transitory embodiments because many disclosures conflate storage media and signals, particularly when the specification is silent. See MPEP 2111.01. The instant specification does explicitly state that a “memory comprising instructions” is non-transitory.
The USPTO recognizes that applicants may have claims directed to “memory”, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such memory comprising instructions that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § I01 by adding the limitation "non-transitory" to the claim. Cf. Animals -Patentability, 1 077 0ff. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622